Citation Nr: 1732620	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  11-97 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army on active duty from June 1972 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  The VA RO in Winston-Salem, North Carolina currently has jurisdiction over the Veteran's claims.  


FINDING OF FACT

The Veteran has been continuously incarcerated for a felony since October 09, 2008, prior to when he filed his TDIU claim on June 23, 2009. 


CONCLUSION OF LAW

The assignment of a TDIU is denied as a matter of law.  38 U.S.C.A. § 5313 (c) (West 2014); 38 C.F.R. § 3.341 (b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran filed his initial claim for a TDIU on January 9, 2008, prior to his incarceration.  The RO denied this claim in an August 2008 decision.  The Veteran's incarceration began on October 9, 2008.  On June 23, 2009, the Veteran stated that he wished to "reopen" his TDIU claim.  As his statement did not express disagreement with the August 2008 decision, or express an intent to appeal it, it is not a valid notice of disagreement and instead is a claim for a TDIU.  

Under applicable VA statute, "[t]he Secretary shall not assign to any veteran a [TDIU] of the [V]eteran resulting from a service-connected disability during any period during which the [V]eteran is incarcerated in a Federal, State, local, or other penal institution or correctional facility for conviction of a felony."  38 U.S.C.A. § 5313(c) (West 2014); see also 38 C.F.R. § 3.341(b) (2016).  This phrase has been interpreted to prohibit adjudication of TDIU if that TDIU rating would begin during a period in which a veteran is incarcerated for conviction of a felony.  See VAOPGCPREC 13-97 (Apr. 7, 1997).  The Veteran has been continuously incarcerated since October 09, 2008.  As a result, his TDIU claim, during his time of incarceration, may not be adjudicated.  Therefore, it is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


